DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 5 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to because reference character “5b” should be replaced with “5c” in Figure 8. See the last paragraph on page 12 of the specification as well as Figure 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 7, under the heading BRIEF DESCRIPTION OF THE DRAWINGS, “Fig. 2-3” should be replaced with “Fig. 2-4”.
Appropriate correction is required.

Claim Objections
Claims 1, 10, and 15 are objected to because of the following informalities:
In claims 1 and 15, “wherein a distance to the surface of the at least one functioning section of the plasticizing screw can be measured by said sensor” should be replaced with “wherein the sensor is configured to measure a distance to the surface of the at least one functioning section of the plasticizing screw” (or equivalent).
In claim 1, the last three paragraphs should be indented further since they are all modified by “the detecting device being configured to”.
This same issue also applies to claim 15 with respect to the last four paragraphs.
In the last line of claim 1, “a stored distance signal progression” should be replaced with “the stored distance signal progression”.
This same issue also applies to claim 15.
In claim 10, “the measuring head” should be replaced with “the at least one measuring head” for consistency with claim 9.
In lines 12-13 of claim 15, “the operating state” should be replaced with “an operating state” for consistency with claim 1.
In line 14 of claim 15, “the function section” should be replaced with “the functioning section”.
Claim 15 is directed to “A method for operating a plasticizing device”. However, claim 15 includes the transitional phrase “wherein the plasticizing device comprises” and then lists the structure of the plasticizing device. Claim 15 later recites that “a detection… is carried out by the steps…”, but this transition should be made clearer by reciting, for example, “wherein the method comprises detecting… by: moving…”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: “means of identification” in claim 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, such limitations will be considered part of the claimed invention. For example, claim 1 will be interpreted as reciting that the molding machine is an injection molding machine or an injection press. Claims 2-13 are rejected based on their dependency from claim 1. Claim 14 is rejected based on its incorporation of claim 1.
This same issue also applies to claim 15.
Claim 3 refers to “the distance signal progression”. Claim 3 depends from claim 1, which refers to a “detected distance signal progression” and a “stored distance signal progression”. It is unclear which distance signal progression is being referenced in claim 3. For purposes of examination, claim 3 will be interpreted as referring to the generic distance signal progression. In other words, both the detected and stored distance signal progressions represent the surface contour of the functioning section. Claim 4 is rejected based on its dependency from claim 3.
Regarding claims 8, 9, and 11, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For purposes of examination, such limitations will not be considered part of the claimed invention. For example, claim 9 will be interpreted as reciting that the sensor comprises at least one measuring head. Claims 10 and 11 are rejected based on their dependency from claim 9.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Austrian Patent No. AT 510 024 (“Hochreiter”), cited in an IDS.
Regarding claim 1, Hochreiter discloses a plasticizing device (the plasticizing unit 1; see Figure 1 and lines 340-341 of the provided translation) for a molding machine, in particular for an injection molding machine or an injection press (see lines 35, 194-195, 276-279, 361-370, and 385-386), comprising:
a plasticizing cylinder (the plasticizing cylinder 2; see Figure 1 and lines 340-341),
a plasticizing screw (the plasticizing screw 3; see Id.) which is arranged in the plasticizing cylinder (see Figure 1), the plasticizing screw being rotatable about a longitudinal axis (see lines 385-386 and Figure 2) and being linearly movable along the longitudinal axis (see Id.), wherein the plasticizing screw comprises at least one functioning section (see Figures 1 and 2; any screw section that performs a function is considered a functioning section),
a sensor (the measuring sensor 4 that is located in the plasticizing cylinder 2; see Figure 1 and lines 343-345) which is arranged in or on the plasticizing cylinder (see Id.), wherein a distance to the surface of the at least one functioning section of the plasticizing screw can be measured by said sensor (see lines 343-345), and
a detecting device (the control and/or regulating unit 9; see Figure 1 and lines 351-352) for detecting a type of the functioning section and/or an operating state of the functioning section (the control and/or regulating unit 9 determines the wear on the plasticizing screw 3; see lines 102-106, 164-167, and 275-276), the detecting device being configured to
detect a distance signal progression generated by a movement of the functioning section relative to the sensor (see lines 179-191),
compare the detected distance signal progression with a stored distance signal progression (see Id.; changes in the frequency and amplitude over time are used to determine wear), and
issue a signal representing the type of the functioning section and/or the operating state of the functioning section (see lines 275-276) depending on a matching of the detected distance signal progression with a stored distance signal progression (see lines 179-191; changes in the frequency and amplitude over time are used to determine wear).

Regarding claim 2, Hochreiter discloses wherein the functioning section is a screw flight zone of the plasticizing screw (see Figure 1 and lines 343-345).

Regarding claim 3, Hochreiter discloses wherein the distance signal progression represents the surface contour of the functioning section (see lines 179-191; the changes in amplitude would indicate the surface contour of the plasticizing screw 3).

Regarding claim 5, Hochreiter discloses wherein the detection of the distance signal progression is carried out when the plasticizing screw is rotated, when the plasticizing screw is linearly moved along the longitudinal axis or when the plasticizing screw is rotated and moved translationally (see lines 179-184).

Regarding claim 7, Hochreiter discloses wherein when the functioning section is formed as a screw flight zone, the type of the functioning section is a single-channel screw (see line 342 and Figure 1).

Regarding claim 8, Hochreiter discloses wherein the sensor is formed as a sound sensor, as an electromagnetic sensor or as a capacitive sensor (see lines 138-139).

Regarding claim 9, Hochreiter discloses wherein the sensor comprises at least one measuring head (see the capacitive sensor 4a in Figure 2).

Regarding claim 10, Hochreiter discloses wherein the sensor comprises an evaluation unit which is connected with the measuring head (see lines 264-267).

Regarding claim 11, Hochreiter discloses wherein the at least one measuring head is arranged on the plasticizing cylinder (see the measuring sensor 4 that is located in the plasticizing cylinder 2 in Figure 1 and the capacitive sensor 4a in Figure 2).

Regarding claim 12, Hochreiter discloses wherein a control or regulating unit for controlling or regulating movements of the plasticizing screw is provided (the control and/or regulating unit 9; see lines 271-274, 349-352, and 365-370).

Regarding claim 13, Hochreiter discloses wherein the detecting device is part of the control or regulating unit (the control and/or regulating unit 9 serves as a detecting device in that it can determine the wear on the plasticizing screw 3; given that this function can alternatively be performed by the evaluation unit, it should be recognized that the control and/or regulating unit 9 performs additional functions, e.g., controlling the plasticizing screw 3; in other words, some part of the control and/or regulating unit 9 serves as a detecting device, as claimed).

Regarding claim 14, Hochreiter discloses a molding machine (see lines 35, 194-195, 276-279, 361-370, and 385-386) comprising a plasticizing device as set forth in claim 1 (see the rejection of claim 1).

Regarding claim 15, see the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hochreiter, as applied to claim 3 above, and further in view of U.S. Patent Application Publication No. 2015/0037447 (“Rechter”).
Regarding claim 4, Hochreiter does not disclose wherein a surface code formed in the functioning section serves as a means of identification for detecting the type of the functioning section.
Rechter discloses a screw 4 with a bar code 24 that is readable by a bar-code reader 25, resulting in information being relayed to a controller installation 11 so that corresponding operating parameters can be used. See Figure 5 and paragraph 44. The bar code 24 can be directly incorporated into the screw material as an elevation relief or profile. See paragraph 46.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a bar code 24 into the plasticizing screw 3 of Hochreiter to enable the control and/or regulating unit 9 to select appropriate operating parameters for the screw being used, as taught by Rechter. The measuring sensors 4 of Hochreiter are capable of determining changes in the surface contour of the plasticizing screw 3 and, therefore, are capable of working with a bar code 24 incorporated into the screw material as an elevation relief or profile.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hochreiter, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2021/0039298 (“Skrabala”).
Regarding claim 6, Hochreiter does not explicitly disclose wherein the stored distance signal progression is stored in a data memory of the plasticizing device or is retrievable from a cloud via a data line. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have stored the stored distance signal progression in memory of the control and/or regulating unit 9 since the control and/or regulating unit 9 already stores data (see lines 172-174 of Hochreiter) and since it is well known in the art to provide such control devices with memory for storing data (see Figure 1 and paragraphs 38-39 and 43-44 of Skrabala).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726